Citation Nr: 9921308	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-13 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent 
for myelopathy with residuals of spastic paraparesis of the left 
lower extremity.  

2.  Entitlement to an initial evaluation in excess of 30 percent 
for a neurogenic bowel.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant






ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1958 to January 1960.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which, among other things, granted service connection 
for myelopathy with residuals of spastic paraparesis of the left 
lower extremity and assigned a 40 percent disability rating, 
effective July 15, 1996, and which granted service connection for 
a neurogenic bowel, and assigned a 30 percent disability rating, 
effective July 15, 1996.  

A review of the record shows that, in his notice of disagreement 
dated in November 1996 and received in January 1997, the veteran 
expressed disagreement with the assignment of a 30 percent 
disability rating for a neurogenic bladder.  Evidence was 
developed and by rating decision dated in April 1998, he was 
assigned a disability rating of 60 percent for a neurogenic 
bladder, effective July 15, 1996.  It was indicated this was the 
maximum schedular rating for the disability under the VA's rating 
schedule.  

A review of the record also discloses that a 20 percent 
disability rating is in effect for residuals of a compression 
fracture of the 12th thoracic vertebra, with marked wedging, spur 
formation, and kyphosis.  




In his June 1999 informal hearing presentation, the appellant's 
accredited representative raised the question of whether an 
October 1960 rating decision failing to assign a separate 
10 percent evaluation under Diagnostic Code 5285 for demonstrable 
deformity of the 12th thoracic vertebra body was clearly and 
unmistakably erroneous.  This matter has not been developed or 
adjudicated by the RO and is, therefore, not for consideration by 
the Board at this time.  The matter is referred to the RO for 
appropriate consideration.  Shockley v. West, 11 Vet. App. 208 
(1998).  

Further review of the record also discloses by rating decision 
dated in March 1999, the RO denied entitlement to special monthly 
compensation for loss of use of both lower extremities.  In the 
June 1999 presentation, the representative stated that "an 
inherent claim of loss of use of the left lower extremity is 
reasonably raised..."  The representative appears to have filed a 
notice of disagreement with the March 1999 rating decision.  This 
matter is addressed in the remand portion of this decision.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  The veteran's impairment of anal sphincter control is 
manifested by extensive leakage and involuntary bowel movements 
necessitating the wearing of a pad, although there is no 
objective medical evidence of a complete loss of sphincter 
control.  

2.  Recent examination showed muscle bulk of the lower 
extremities was diminished.  There was also moderately severe 
weakness of the extremity with instability, with the disability 
resulting in significantly impaired functional use of the left 
lower extremity to a severe, but not complete, degree.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 60 percent for 
impairment of anal sphincter control have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.114, 
Diagnostic Code 7332 (1998).  

2.  The criteria for an initial evaluation of 60 percent for 
myelopathy with residuals of spastic paraparesis of the left 
lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.3, 4.7, 4.124(d), Diagnostic Code 8520 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Criteria

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the rating schedule 
represent as far as can practicably be determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In addition to the regulations cited above, an evaluation of the 
level of disability present includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of pain 
on the functional abilities.  38 C.F.R. §§ 4.10, 4.40 (1998).  

The disability of the left lower extremity is rated in accordance 
with 38 C.F.R. Part 4, Diagnostic Code 8520, paralysis of the 
sciatic nerve.  For incomplete paralysis, a 40 percent rating is 
for assignment when the paralysis is moderately severe in degree.  
The next higher rating of 60 percent is for assignment when the 
paralysis is severe in degree, with marked muscular atrophy.  The 
maximum rating of 80 percent is assigned when the paralysis is 
complete, with the foot dangling and dropping, with no active 
movement possible of the muscles below the knee, and with flexion 
of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  

The veteran's bowel disorder has been rated under the provisions 
of Diagnostic Code 7332 which provides that a complete loss of 
sphincter control warrants a 100 percent evaluation.  With 
extensive leakage and fairly frequent involuntary bowel 
movements, a 60 percent evaluation is assigned.  Where there are 
occasional involuntary bowel movements necessitating the wearing 
of a pad, a 30 percent evaluation is assigned.  38 C.F.R. Part 4, 
Code 7332.  

When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

I.  Entitlement to an initial rating in 
excess of 40 percent for myelopathy with 
residuals of spastic paraparesis of the 
left lower extremity.

Factual Background

A review of the evidence of record discloses that, by rating 
decision dated in October 1996, service connection for myelopathy 
with residuals of spastic paraparesis of the left lower extremity 
was granted and a 40 percent evaluation was assigned, effective 
July 15, 1996.  

The evidence considered included a report of a VA examination of 
the veteran in September 1996.  At that time, the veteran's 
complaints included leg weakness and pain.  Examination findings 
included leg weakness, worse on the right.  There was muscle 
atrophy, especially on the right.  The examination impressions 
included spastic paraparesis secondary to his spinal cord injury.  

In testimony given before a hearing officer at the RO in June 
1997, the veteran described his left leg as "pretty close" to the 
condition of his right leg.  He described multiple falls and 
claimed that, if his right leg buckled, the left leg could not 
support him.  He reported having pain in the left leg and 
indicated he took medication for it.  

The veteran was evaluated by VA in August 1997.  Physical therapy 
consultation was obtained.  The veteran was found to be very 
unsafe walking with a high risk for fall.  It was decided he 
should use his wheelchair for most of his mobility and he could 
use standing for transfers only.  He was also issued a new 
Canadian crutch pair, which he was described as using better.  
Occupational therapy consultation was obtained and he was 
evaluated and found to be independent in his activities such as 
living and self-care.  Knee extension was 3/5 in the bilateral 
lower extremities.  Ankle dorsiflexion, toe extension and plantar 
flexion were 2/5 in the bilateral lower limbs.  

Sensory examination showed patchy areas of decreased sensation of 
the bilateral lower limbs and no definite distribution for touch 
and pinprick.  Proprioception was absent in the bilateral ankles 
and toes.  Temperature sensation was decreased in the bilateral 
lower limbs.  Vibration sensation was present in the bilateral 
knees, but absent to the bilateral ankles.  The veteran's 
condition on discharge was described as stable.  The diagnoses 
included chronic lower extremity pain with right lower extremity 
spasticity.  

The veteran was hospitalized for his annual comprehensive spinal 
cord injury rehabilitation evaluation by VA in July 1998.  Some 
problems he wanted to address included chronic lower extremity 
pain.  

Lower extremity manual testing during hospitalization showed hip 
flexion on the left to be 4, 3 on the right; hip adduction, 4 on 
the left and 3 on the right; extension on the left, 3, and 2 on 
the right, with decreased range of motion.  Ankle dorsiflexion 
was 3 on the left and 2 on the right.  Great toe extension was 3 
on the left and 2 on the right.  Plantar flexion was 3 on the 
left and 2 on the right.  Deep tendon reflexes were zero on the 
left and one plus on the right, while Achilles reflexes were zero 
on the left and one plus on the right.  Clonus was not present on 
the left and not tested on the right due to decreased range of 
motion.  Toes were upgoing, bilaterally.  Sensory examination was 
normal in all areas, except for patchy areas of the bilateral 
lower extremities.  

The veteran's chronic pain issues were evaluated and he was 
started on Elavil to help with his complaints of inability to 
sleep and chronic pain.  He tolerated a 25-milligram dosage 
satisfactorily, and was discharged on 50 milligrams at bedtime, 
where he could stay at the dosage or increase as needed to 
relieve his pain.  

As for transfers and bed mobility and wheelchair mobility, he was 
described as independent.  He ambulated independently with 
bilateral forearm crutches in the house only.  He refused to use 
an ankle-foot orthosis, stating he had tried one in the past, but 
it did not help.  He did not exercise at home, and was not 
interested in receiving a home exercise program.  He was offered 
a trial on a transcutaneous electrical nerve stimulating (TENS) 
unit, but stated he was uninterested.  Occupational therapy did 
an activities of daily living and equipment evaluation, and no 
needs were identified.  The final discharge diagnoses in late 
July 1998 included chronic lower extremity pain with right lower 
extremity spasticity.

The veteran was accorded a brain and spinal cord examination for 
rating purposes by VA in August 1998.  The claims file was 
reviewed by the examiner.  It was noted the veteran had been 
involved in a motor vehicle accident in 1959 and sustained a 
fracture of the 12th thoracic vertebra.  He reported that he was 
completely paralyzed for several months and then began to regain 
some function.  



Throughout the years, the veteran stated, he walked with 
assistive devices, but had a progressive nature to his weakness.  
Currently, he reported that he had to use a wheelchair to get 
around.  He used it inside his home, although the home was not 
equipped for access for a wheelchair.  He reported that he 
entered the home by using crutches which wrapped around his arms 
and he related that he leaned and supported himself on his arms.  
He was also helped at home by his wife and grandchildren.  He 
reported that he had a car which was fitted with hand controls.  
He described having some problems with spasticity, although he 
was taking spasticity medications.  

Motor examination showed he had about 4/5 strength with hip 
flexion bilaterally, about 4/5 strength with knee extension 
bilaterally, 4/5 strength with ankle dorsiflexion on the left and 
2/5 on the right.  He had about 4/5 strength with ankle plantar 
flexion on the left and 3/5 on the right.  Knee flexion was about 
4/5 on the left and right and hip extension was about 3-4/5 
bilaterally.  When he was asked to perform movements of the lower 
extremities which required more fine control, he was described as 
"significantly clumsy."  In terms of spasticity, he did not 
exhibit a significant amount of that on current examination.  
When asked to try to stand and walk, he showed a lot of 
instability.  The examiner was afraid the veteran was going to 
fall because his legs were shaking as he tried to stand.  
Overall, the veteran's muscle bulk was described as appearing to 
be diminished, with the right being smaller than the left.  The 
examiner did not detect any clonus at the ankles.  

In terms of sensory examination, the veteran had decreased 
discrimination with proprioception and a vibratory sensation.  
Reflexes were about two plus, bilaterally, at the knees and 
ankles with no evidence of hyperreflexia.  The toes were upgoing, 
bilaterally.  

The impression was a service-related 12th thoracic vertebra 
spinal cord injury with resulting incomplete moderately severe 
paraparesis.  

The examiner opined that the veteran was impaired.  Both legs 
were described as involved, with the right being somewhat worse 
than the left, although the examiner stated that, with the 
functional use of the leg, he was not sure that the mild 
asymmetry was really that important.  The veteran had evidence of 
paraparesis with bedside testing, although he was described as 
fairly strong except for right ankle dorsiflexion.  However, he 
had significant clumsiness which was noted as not being unusual 
after an individual recovered some of his or her strength from a 
spinal cord injury.  The examiner was not able to test the 
veteran in walking because he was significantly unstable without 
his crutches and when trying to stand from his wheelchair.  The 
examiner noted that he or she did not detect a significant amount 
of spasticity on current examination.  

In summation, the examiner stated the veteran had a significant 
spinal cord lesion with some "remarkably severe" weakness and 
significantly impaired function use of the lower extremities, 
with the right being somewhat worse than the left, but with a 
notation that "the left is significantly functionally impaired 
for daily use."  

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an initial evaluation in excess of 40 percent for 
his myelopathy with residuals of spastic paraparesis of the left 
lower extremity is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is sufficient 
to establish  a well grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The veteran's 
assertions concerning the severity of his left lower extremity 
severity (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
increased evaluation for that disability is well grounded.  King 
v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met its 
duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).

From a review of the pertinent evidence of record, the Board is 
of the opinion that, while at the time of examination by VA in 
August 1998, the veteran's condition was described as "incomplete 
and moderately severe paraparesis," a level of impairment 
consistent with the 40 percent evaluation assigned by the RO, he 
has consistently described pain and discomfort of the left lower 
extremity and the examiner at the time of the August 1998 
examination described the left lower extremity as being 
"significantly functionally impaired for daily use."  

The Board is of the opinion that the above clinical descriptions 
of the appellant's left lower extremity raise a reasonable doubt 
as to the level of impairment of the left lower extremity.  The 
evidentiary record suggests that the appellant's left lower 
extremity more closely approximates the level of impairment 
contemplated in the next higher evaluation of 60 percent for 
severe disablement.  The appellant has also reported that he does 
not feel much of a difference in the functional capacity of his 
lower extremities.  His right lower extremity is rated as 60 
percent disabling contemplating severe impairment.

As a question has been presented as to which of two evaluations 
would more properly classify the severity of the appellant's left 
lower extremity myelopathy, the Board is of the opinion that with 
resolution of all reasonable doubt in the veteran's favor, the 
overall disability picture is more accurately described as one in 
which the left lower extremity presents severe impairment.  
Accordingly, the next higher rating of 60 percent is for 
assignment.  However, the evidence does not show complete 
paralysis manifested by foot dangling and drop with no active 
movement possible of the muscles below the knee and, therefore, 
an 80 percent evaluation is not in order at this time.  


II.  Entitlement to an initial rating in 
excess of 30 percent for a neurogenic 
bowel.

Factual Background

A review of the evidence of record discloses that, at the time of 
general medical examination by VA in September 1996, the veteran 
reported bowel and bladder dysfunction.  He self-catheterized 
every night and sometimes had to digitally remove fecal material.  
A pertinent impression was not made at that time.  

By rating decision dated in October 1996, service connection for 
a neurogenic bowel was granted and a 30 percent evaluation was 
assigned, effective July 15, 1996.  

At the time of a hearing before a hearing officer at the RO in 
June 1997, the veteran's testimony included a statement that he 
had intermittent loose bowels and had accidents because of those.  
He indicated these happened a couple of times a week.  He also 
reported having firm stools and claimed he had to manually 
stimulate himself to defecate.  He claimed that sometimes he 
could not tell whether or not he was done and had to go back an 
hour later to empty himself.  He also reported a half a dozen 
cases of impaction and having to be manually emptied by a doctor.  
He used manual evacuation a couple of times a month.  

Later in June 1997, he underwent a colon examination by flexible 
proctosigmoidoscopy.  The examiner was unable to obtain baseline 
sphincter pressures or squeeze pressures.  The assessment was 
abnormal sensation as well as abnormal sphincter control, with 
test results consistent with neural injury to the muscles 
controlling the anal/rectal region.  

The veteran was accorded a gastroenterological examination by VA 
in June 1998.  He reported that, when he sustained the spinal 
cord injury in 1959, he was left with paraparesis of the lower 
extremities and some bladder difficulties.  

The veteran reported some difficulty with his bowel movements, 
having one about three times a week which he initiated with 
finger manipulation.  He did not take enemas.  He claimed that in 
the past he had had several episodes of impaction which were very 
painful for him.  The exact cause of these was unknown.  It was 
noted he had had a hemorrhoidectomy within the past couple of 
years.  He also had had significant allergies.  He also reported 
he had had "rectal accidents."  

On examination, sphincter tone was good.  Stools were brown and 
guaiac was negative.  It was noted that in June 1997 the veteran 
had had a flexible proctosigmoidoscopy which was normal.  At the 
same time, he had had an inner rectal motility examination.  
Sphincter pressures and squeeze pressures were found to be well 
above normal.  The mucosa was normal and it was noted the 
assessment at that time was neurogenic bowel secondary to his 
spinal cord injury.  That was given as the current diagnosis as 
well.  

At the time of examination by VA in July 1998 for his annual 
comprehensive spinal cord injury evaluation, the veteran stated 
that he had occasional bowel accidents.  He indicated he had had 
rectal bleeding in the past associated with hemorrhoids.  On 
current examination, bowel sounds were positive.  The discharge 
diagnoses included neurogenic bowel.  

As noted above, under Diagnostic Code 7332, a 30 percent 
evaluation is assigned for loss of sphincter control with 
occasional involuntary bowel movements necessitating the wearing 
of a pad.  A 60 percent evaluation is authorized when there is 
extensive leakage and fairly frequent involuntary bowel 
movements.  A 100 percent rating is warranted for a complete loss 
of sphincter control.  

In this case, the veteran has consistently complained of 
difficulty with bowel movements, including the need to perform 
finger manipulation at times.  He has described having accidents 
with his bowels at least a couple of times a week.  At the time 
of gastroenterological examination by VA in June 1998, sphincter 
pressures and the squeeze pressures were well above normal and 
sphincter control testing was considered abnormal.  



Based on the foregoing, and affording the veteran the benefit of 
the doubt, it is the opinion of the Board that the veteran's 
disability picture more nearly approximates the criteria required 
for a 60 percent disability rating under Diagnostic Code 7332.  
38 C.F.R. § 4.7.  

A definition or clarification of what is considered "extensive" 
or "frequent" for a rectal disability to be considered 60 percent 
debilitating has not been provided in 38 C.F.R. §§ 4.110-4.114, 
but the Board is of the opinion that the overall disability 
picture more nearly approximates the criteria for a 60 percent 
rating.  However, because there is not a total loss of sphincter 
control shown, a 100 percent evaluation is not appropriate.  

As the Board noted earlier, this case involves an appeal as to 
the initial ratings of the veteran's left lower extremity 
myelopathy and neurogenic bowel, rather than increased rating 
claims where entitlement to compensation had previously been 
established.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 9.  In the case at hand, the 
Board finds that staged ratings for the veteran's disabilities at 
issue are not appropriate.


ORDER

A 60 percent rating for myelopathy with residuals of spastic 
paraparesis of the left lower extremity is granted, subject to 
the controlling regulations applicable to the payment of monetary 
awards.  

A 60 percent rating for a neurogenic bowel is granted, subject to 
the controlling regulations applicable to the payment of monetary 
awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




 

